DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pat. App. Pub. No. 2013/0107417) in view of Lee et al. (US Pat. App. Pub. No. 2014/0240895) and Berolini et al. (US Pat. App. Pub. No. 2019/0130167).
With respect to claim 1, Cho teaches a multilayer electronic component comprising: a body (see FIG. 1, element 110) having first and second surfaces opposing each other in a first direction, third and fourth surfaces connected to the first and second surfaces and opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction (see FIG. 1 and paragraph [0048]), the body including first and second dielectric layers alternately disposed in the first direction (see FIG. 2, elements 111); and external electrodes disposed on the third and fourth surfaces, respectively (see FIG. 2, elements 120a/120b and paragraph [0044]), wherein a first internal electrode exposed to the third surface and disposed on the first dielectric layer (see FIG. 2 and paragraph [0044]), a second internal electrode exposed to the fourth surface and exposed to the third surface are disposed on the second dielectric layer (see FIG. 2 and paragraph [0044]), the first internal electrode includes a first main portion disposed to be spaced apart from the fifth and sixth surfaces (see FIG. 3, element 130a, including), the second internal electrode includes a second main portion disposed to be spaced apart from the fifth and sixth surfaces (see FIG. 3, element 130b), and the first main portion and the second main portion are arranged in a staggered manner in the third direction (see FIGS. 4 and 5).
Cho fails to teach first and second dummy patterns spaced apart from the first and second internal electrodes, respectively, exposed to the fourth and third respective surfaces.  Cho further fails to teach that each internal electrode includes first and second side portions disposed on opposite side surfaces of the first main portion.
Lee, on the other hand, teaches first and second dummy patterns spaced apart from the first and second internal electrodes, respectively, exposed to the fourth and third respective surfaces.  See FIG. 2, elements 161/162 and paragraphs [0045] and [0062]. Such an arrangement results in the suppression of delamination by influencing step height.  See paragraph [0067]. 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Cho, as taught by Lee, in order to influence step height resulting in suppressed delamination.
Further, Berolini teaches that each internal electrode includes first and second side portions disposed on opposite side surfaces of the first main portion.  See FIG. 4, elements 308/310, which indicate that first and second side portions extend outside the main width 304.  Such an arrangement results in precise cutting of the internal electrodes.  See col. 11, lines 34-44.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify Cho and Lee, as taught by Berolini, to assist in creating an accurate internal electrode.
With respect to claim 2, the combined teachings of Cho, Lee, and Berolini teach that a difference between a distance from the first main portion to the fifth surface and a distance from the second main portion to the fifth surface is 0. 05 times or more and 0.2 times or less a width of the first main portion.  See Cho, FIG. 3, noting that the distances are represented by A and B, and the width of the first main portion is C, and further, Table 1, example 4, where 70-49/180 = .117.
With respect to claim 3, the combined teachings of Cho, Lee, and Berolini teach the first and second main portions have substantially the same width as each other.  See FIG. 3, elements 130a/130b.
With respect to claim 4, the combined teachings of Cho, Lee, and Berolini teach that widths of the first and second side portions decrease in a direction away from the third surface, and widths of the third and fourth side portions decrease in a direction away from the fourth surface.  See Berolini, FIG. 4A, noting that the electrode shape 300 is divided along cutting line 130.
With respect to claim 5, the combined teachings of Cho, Lee, and Berolini teach that the first side portion is disposed on a first side surface, close to the sixth surface, among the opposite side surfaces of the first main portion, and the second side portion is disposed on a second side surface among the opposite side surfaces of the first main portion, and the third side portion is disposed on a first side surface, close to the sixth surface, among the opposite side surfaces of the second main portion and the fourth side portion is disposed on a second side surface among the opposite side surfaces of the second main portion.  See FIG. 4A of Berolini in combination with FIG. 3 of Cho.
With respect to claim 12, the combined teachings of Cho, Lee, and Berolini teaches that a width of the first dummy pattern exposed to the fourth surface is 0.95 times to 1.05 times a width of the second internal electrode exposed to the fourth surface, and a width of the second dummy pattern exposed to the third surface is 0. 95 times to 1.05 times a width of the first internal electrode exposed to the third surface.  See Lee, FIG. 4, showing that the width of the dummy electrodes is the same as the internal electrodes, meaning a ratio of 1.0 times.
With respect to claim 13, the combined teachings of Cho, Lee, and Berolini teach that a width of the first dummy pattern exposed to the fourth surface is substantially the same as a width of the second internal electrode exposed to the fourth surface, and a width of the second dummy pattern exposed to the third surface is substantially the same as a width of the first internal electrode exposed to the third surface.  See Lee, FIG. 4, showing that the width of the dummy electrodes is the same as the internal electrodes, meaning a ratio of 1.0 times.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pat. App. Pub. No. 2013/0107417) in view of Lee et al. (US Pat. App. Pub. No. 2014/0240895) and Berolini et al. (US Pat. App. Pub. No. 2019/0130167), and further, in view of JP 2005-216955.
With respect to claim 11, the combined teachings of Cho, Lee, and Berolini fails to teach that a width of the first dummy pattern decreases in a direction away from the fourth surface, and a width of the second dummy pattern decreases in a direction away from the third surface.
JP ‘955, on the other hand, teaches that a width of the first dummy pattern decreases in a direction away from the fourth surface, and a width of the second dummy pattern decreases in a direction away from the third surface.  See FIG. 2.  Such an arrangement results in a highly reliable multilayer ceramic capacitor with little misalignment.  See paragraph [0029].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Cho, Lee, and Berolini, as taught by JP ‘955, in order to produce a highly reliable capacitor with limited misalignment.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pat. App. Pub. No. 2013/0107417) in view of Lee et al. (US Pat. App. Pub. No. 2014/0240895).
With respect to claim 14, Cho teaches a multilayer electronic component comprising: a body (see FIG. 1, element 110) including first and second dielectric layers alternately disposed in a stacked direction (see FIG. 2, elements 111), first and second internal electrodes disposed on the first and second dielectric layers, respectively (see FIG. 2, elements 130a and 130b), and external electrodes disposed on first and second end surfaces of the body, respectively, opposing each other in a length direction (see FIG. 2, elements 120a/120b and paragraph [0044]), wherein the first internal electrode is exposed to the first end surface, and the second internal electrode exposed to the second end surface, and outer edges of the first and second internal electrodes deviate from each other in a width direction perpendicular to the length direction and the stacked direction (see FIGS. 4 and 5).
Cho fails to teach first and second dummy patterns disposed on the first and second dielectric layers and spaced apart from the first and second internal electrodes, respectively; and that the first dummy pattern is exposed to the second end surface and the second dummy pattern is exposed to the first end surface.
Lee, on the other hand, teaches first and second dummy patterns spaced apart from the first and second internal electrodes, respectively, exposed to the second and first respective end surfaces.  See FIG. 2, elements 161/162 and paragraphs [0045] and [0062]. Such an arrangement results in the suppression of delamination by influencing step height.  See paragraph [0067]. 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Cho, as taught by Lee, in order to influence step height resulting in suppressed delamination.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pat. App. Pub. No. 2013/0107417) in view of Lee et al. (US Pat. App. Pub. No. 2014/0240895), and further, in view of JP 2005-216955.
With respect to claim 15, the combined teachings of Cho and Lee fail to teach that a width of the first dummy pattern decreases in a direction away from the second end surface of the body, and a width of the second dummy pattern decreases in a direction away from the first end surface of the body.
JP ‘955, on the other hand, teaches that a width of the first dummy pattern decreases in a direction away from the fourth surface, and a width of the second dummy pattern decreases in a direction away from the third surface.  See FIG. 2.  Such an arrangement results in a highly reliable multilayer ceramic capacitor with little misalignment.  See paragraph [0029].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Cho and Lee, as taught by JP ‘955, in order to produce a highly reliable capacitor with limited misalignment.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pat. App. Pub. No. 2013/0107417) in view of Lee et al. (US Pat. App. Pub. No. 2014/0240895), and further, in view of Berolini et al. (US Pat. App. Pub. No. 2019/0130167).
With respect to claim 16, the combined teachings of Cho and Lee fails to teach a width of the first internal electrode decreases in a direction away from the first end surface of the body, and a width of the second internal electrode decreases in a direction away from the second end surface of the body.
Berolini teaches that a width of the first internal electrode decreases in a direction away from the first end surface of the body, and a width of the second internal electrode decreases in a direction away from the second end surface of the body.  See FIG. 4, elements 308/310, which indicate that first and second side portions extend outside the main width 304.  Such an arrangement results in precise cutting of the internal electrodes.  See col. 11, lines 34-44.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify Cho and Lee, as taught by Berolini, to assist in creating an accurate internal electrode.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pat. App. Pub. No. 2013/0107417) in view of JP 2005-216955.
With respect to claim 17, Cho teaches a multilayer electronic component comprising: a body (see FIG. 1, element 110) including first and second dielectric layers alternately disposed in a stacked direction (see FIG. 2, elements 111), first and second internal electrodes disposed on the first and second dielectric layers, respectively (see FIG. 2, elements 130a and 130b), and external electrodes disposed on first and second end surfaces of the body, respectively, opposing each other in a length direction (see FIG. 2, elements 120a/120b and paragraph [0044]), wherein the first internal electrode is exposed to the first end surface, and the second internal electrode exposed to the second end surface
Cho fails to teach first and second dummy patterns disposed on the first and second dielectric layers and spaced apart from the first and second internal electrodes, respectively; and that the first dummy pattern is exposed to the second end surface and the second dummy pattern is exposed to the first end surface, and a width of at least one of the first and second dummy patterns changes in the length direction.
JP ‘955, on the other hand, first and second dummy patterns disposed on the first and second dielectric layers and spaced apart from the first and second internal electrodes, respectively; and that the first dummy pattern is exposed to the second end surface and the second dummy pattern is exposed to the first end surface, and a width of at least one of the first and second dummy patterns changes in the length direction.  See FIG. 2.  Such an arrangement results in a highly reliable multilayer ceramic capacitor with little misalignment.  See paragraph [0029].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Cho, Lee, and Berolini, as taught by JP ‘955, in order to produce a highly reliable capacitor with limited misalignment.
With respect to claim 18, the combined teachings of Cho and JP ‘955 teach that the first and second internal electrodes are arranged in a staggered manner in a width direction perpendicular to the length direction and the stacked direction.  See Cho, FIGS. 4 and 5.
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 6-10, the prior art fails to teach, or fairly suggest, the detailed differences between the first and second side portions, noting that they are of different sizing, when taken in conjunction with the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848